INDEMNIFICATION ESCROW AGREEMENT

This Escrow Agreement (this “Agreement”) is entered into as of January 17, 2012
by and between Dynastar Holdings, Inc., formerly known as Medical Design
Studios, Inc., a Nevada corporation (the “Parent”), John S. Henderson IV (the
“Indemnification Representative”) and Gottbetter & Partners, LLP (the “Escrow
Agent”).

WHEREAS, the Parent has entered into an Agreement and Plan of Merger and
Reorganization (the “Merger Agreement”) with Dynastar Ventures, Inc., a Delaware
corporation (the “Company”), (i) pursuant to which a wholly-owned subsidiary of
the Parent will merge with and into the Company, with the Company surviving the
merger, (ii) the Company will become a wholly-owned subsidiary of the Parent,
and (iii) the stockholders of the Company (the “Company Stockholders”) will
receive shares of common stock of the Parent (the “Merger Shares”);

WHEREAS, the Merger Agreement provides that 95% of the Merger Shares (the
“Initial Shares”) to be issued to such Company Stockholders shall be delivered
to such Company Stockholders and 5% of the Merger Shares (the “Escrow Shares”)
to be issued to such Company Stockholders shall be delivered to the Escrow Agent
to secure the indemnification obligations of the Company Stockholders as of the
Closing Date, as such term is defined in the Merger Agreement (collectively, the
“Indemnifying Stockholders”), to the Parent; and

WHEREAS, the Merger Agreement provides for the execution of this Agreement and
the establishment of an escrow account and the parties hereto desire to
establish the terms and conditions pursuant to which such escrow account will be
established and maintained.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.          Escrow and Indemnification.

(a)         Escrow of Shares. Simultaneously with the execution of this
Agreement, the Parent shall cause to be issued and shall deposit with the Escrow
Agent certificates representing an aggregate number of shares of common stock of
the Parent, as determined pursuant to Section 1.8(b) of the Merger Agreement,
issued in the name of the Escrow Agent. The shares deposited with the Escrow
Agent pursuant to this Section 1(a) are referred to herein as the “Escrow
Shares.” The Escrow Shares shall be held as a trust fund and shall not be
subject to any lien, attachment, trustee process or any other judicial process
of any creditor of any party hereto. The Escrow Agent agrees to hold the Escrow
Shares in an escrow account (the “Escrow Account”), subject to the terms and
conditions of this Agreement.

(b)         Indemnification. The Indemnifying Stockholders have agreed in
Section 6.1 of the Merger Agreement to indemnify and hold harmless the Parent
from and against certain Damages (as defined in Section 6.1 of the Merger
Agreement). The Escrow Shares shall be (i) security for such indemnity
obligation of the Indemnifying Stockholders, subject to the limitations, and in
the manner provided, in this Agreement and the Merger Agreement and (ii) shall
be the exclusive means for the Parent to collect any Damages with respect to
which the Parent is entitled to indemnification under Article VI of the Merger
Agreement.

 

 



(c)         Dividends, Etc. Any securities distributed in respect of or in
exchange for any of the Escrow Shares, whether by way of stock dividends, stock
splits or otherwise, shall be issued in the name of the Escrow Agent or its
nominee and shall be delivered to the Escrow Agent, who shall hold such
securities in the Escrow Account. Such securities shall be considered Escrow
Shares for purposes hereof. Any cash dividends or property (other than
securities) distributed in respect of the Escrow Shares shall promptly be
distributed by the Escrow Agent to the Indemnifying Stockholders in accordance
with Section 3(c) hereof.

(d)         Voting of Shares. The Indemnification Representative shall have the
right, in his sole discretion, on behalf of the Indemnifying Stockholders, to
direct the Escrow Agent in writing as to the exercise of any voting rights
pertaining to the Escrow Shares, and the Escrow Agent shall comply with any such
written instructions. In the absence of such instructions, the Escrow Agent
shall not vote any of the Escrow Shares. The Indemnification Representative
shall have no obligation to solicit consents or proxies from the Indemnifying
Stockholders for purposes of any such vote.

(e)         Transferability. The respective interests of the Indemnifying
Stockholders in the Escrow Shares shall not be assignable or transferable, other
than by operation of law. Notice of any such assignment or transfer by operation
of law shall be given to the Escrow Agent and the Parent, and no such assignment
or transfer shall be valid until such notice is given.

2.          Intentionally Omitted.

3.          Distribution of Escrow Shares.

(a)         The Escrow Agent shall distribute the Escrow Shares only in
accordance with (i) a written instrument delivered to the Escrow Agent that is
executed by both the Parent and the Indemnification Representative and that
instructs the Escrow Agent as to the distribution of some or all of the Escrow
Shares, (ii) an order of a court of competent jurisdiction, a copy of which is
delivered to the Escrow Agent by either the Parent or the Indemnification
Representative, that instructs the Escrow Agent as to the distribution of some
or all of the Escrow Shares, or (iii) the provisions of Section 3(b) hereof.

(b)         Within five business days after January 17, 2014 (the “Termination
Date”), the Escrow Agent shall distribute to the Indemnifying Stockholders all
of the Escrow Shares then held in escrow, registered in the names of the
Indemnifying Stockholders. Notwithstanding the foregoing, if the Parent has
previously delivered to the Escrow Agent a copy of a Claim Notice (as
hereinafter defined) and the Escrow Agent has not received written notice of the
resolution of the claim covered thereby, or if the Parent has previously
delivered to the Escrow Agent a copy of an Expected Claim Notice (as hereinafter
defined) and the Escrow Agent has not received written notice of the resolution
of the anticipated claim covered thereby, the Escrow Agent shall retain in
escrow after the Termination Date such number of Escrow Shares as have a Value
(as defined in Section 4 below) equal to the Claimed Amount (as hereinafter
defined) covered by such Claim Notice or equal to the estimated amount of
Damages set forth in such Expected Claim Notice, as the case may be. Any Escrow
Shares so retained in escrow shall be distributed only in accordance with the
terms of clauses (i) or (ii) of Section 3(a) hereof. For purposes of this
Agreement, a Claim Notice means a written notification under the Merger
Agreement given by the Parent to the Indemnifying Stockholders which contains
(i) a description and the amount (the “Claimed Amount”) of any Damages incurred
or reasonably expected to be incurred by the Parent, (ii) a statement that the
Parent is entitled to indemnification under Article 6 of the Merger Agreement
for such Damages and a reasonable explanation of the basis therefor, and (iii) a
demand for payment (in the manner provided in Section 6.3 of the Merger
Agreement) in the amount of such Damages. For purposes of this Agreement, an
Expected Claim Notice means a notice delivered pursuant to the Merger Agreement
by the Parent to an Indemnifying Stockholder, before expiration of a
representation or warranty, to the effect that, as a result a legal proceeding
instituted by or written claim made by a third party, the Parent reasonably
expects to incur Damages as a result of a breach of such representation or
warranty.

2

 



(c)         Any distribution of all or a portion of the Escrow Shares (or cash
or other property pursuant to Section 2(c)) to the Indemnifying Stockholders
shall be made by delivery of stock certificates issued in the name of the
Indemnifying Stockholders (or cash or other property), covering such percentage
of the Escrow Shares (or cash or other property) being distributed as is
calculated in accordance with the percentages set forth opposite each such
Indemnifying Stockholder’s name on Attachment A attached hereto (which
Attachment shall be updated after the date hereof if the Parent deposits
additional Escrow Shares in the Escrow Account on behalf of additional Company
Stockholders after the Closing Date). Distributions to the Indemnifying
Stockholders shall be made by mailing stock certificates to such holders at
their respective addresses shown on Attachment A (or such other address as may
be provided in writing to the Escrow Agent by any such Indemnifying
Stockholder). No fractional Escrow Shares shall be distributed to Indemnifying
Stockholders pursuant to this Agreement. Instead, the number of shares that each
Indemnifying Stockholder shall receive shall be rounded up or down to the
nearest whole number (provided that the Indemnification Representative shall
have the authority to effect such rounding in such a manner that the total
number of whole Escrow Shares to be distributed equals the number of Escrow
Shares then held in the Escrow Account).

4.          Valuation of Escrow Shares. For purposes of this Agreement, the
“Value” of any Escrow Shares shall be $0.20 per share, multiplied by the number
of such Escrow Shares.

5.           Fees and Expenses of Escrow Agent. The Parent shall pay the fees of
the Escrow Agent for the services to be rendered by the Escrow Agent hereunder.

6.          Limitation of Escrow Agent’s Liability.

(a)         The Escrow Agent shall incur no liability with respect to any action
taken or suffered by it in reliance upon any notice, direction, instruction,
consent, statement or other documents believed by it to be genuine and duly
authorized, nor for other action or inaction except its own willful misconduct
or gross negligence. The Escrow Agent shall not be responsible for the validity
or sufficiency of this Agreement. In all questions arising under the Escrow
Agreement, the Escrow Agent may rely on the advice of counsel, and the Escrow
Agent shall not be liable to anyone for anything done, omitted or suffered in
good faith by the Escrow Agent based on such advice. The Escrow Agent shall not
be required to take any action hereunder involving any expense unless the
payment of such expense is made or provided for in a manner reasonably
satisfactory to it. In no event shall the Escrow Agent be liable for indirect,
punitive, special or consequential damages.

(b)         The Parent and the Indemnifying Stockholders agree to indemnify the
Escrow Agent for, and hold it harmless against, any loss, liability or expense
incurred without gross negligence or willful misconduct on the part of Escrow
Agent, arising out of or in connection with its carrying out of its duties
hereunder. The Parent, on the one hand, and the Indemnifying Stockholders, on
the other hand, shall each be liable for one-half of such amounts.

3

 



7.          Liability and Authority of Indemnification Representative;
Successors and Assignees.

(a)         The Indemnification Representative shall not incur any liability to
the Indemnifying Stockholders with respect to any action taken or suffered by
him in reliance upon any note, direction, instruction, consent, statement or
other documents believed by him to be genuinely and duly authorized, nor for
other action or inaction except his own willful misconduct or gross negligence.
The Indemnification Representative may, in all questions arising under the
Escrow Agreement, rely on the advice of counsel and the Indemnification
Representative shall not be liable to the Indemnifying Stockholders for anything
done, omitted or suffered in good faith by the Indemnification Representative
based on such advice.

(b)         In the event of the death or permanent disability of the
Indemnification Representative, or his or her resignation or termination as an
Indemnification Representative, a successor Indemnification Representative shall
be elected by a majority vote of the Indemnifying Stockholders, with each such
Indemnifying Stockholder (or his, her or its successors or assigns) to be given
a vote equal to the number of votes represented by the shares of stock of the
Company held by such Indemnifying Stockholder immediately prior to the effective
time of the Merger Agreement. Each successor Indemnification Representative
shall have all of the power, authority, rights and privileges conferred by this
Agreement upon the original Indemnification Representative, and the term
“Indemnification Representative” as used herein shall be deemed to include each
successor Indemnification Representative.

(c)         The Indemnification Representative shall have full power and
authority to represent the Indemnifying Stockholders, and their successors, with
respect to all matters arising under this Agreement and Article 6 of the Merger
Agreement and all actions taken by the Indemnification Representative hereunder
or under Article 6 of the Merger Agreement shall be binding upon the
Indemnifying Stockholders, and their successors, as if expressly confirmed and
ratified in writing by each of them. Without limiting the generality of the
foregoing, the Indemnification Representative shall have full power and
authority to interpret all of the terms and provisions of this Agreement, to
compromise any claims asserted hereunder and to authorize any release of the
Escrow Shares to be made with respect thereto, on behalf of the Indemnifying
Stockholders and their successors.

(d)         After Closing Date, the majority vote of the Indemnifying
Stockholders may terminate the Indemnification Representative and appoint a
successor Indemnification Representative in accordance with the terms of Section
7(b) above.

(e)         The Escrow Agent may rely on the Indemnification Representative as
the exclusive agent of the Indemnifying Stockholders under this Agreement and
shall incur no liability to any party with respect to any action taken or
suffered by it in good faith reliance thereon.

4

 



8.          Amounts Payable by Indemnifying Stockholders. The amounts payable by
the Indemnifying Stockholders under this Agreement (i.e., the indemnification
obligations pursuant to Section 6(b)) shall be payable solely as follows. The
Escrow Agent shall notify the Indemnification Representative of any such amount
payable by the Indemnifying Stockholders as soon as it becomes aware that any
such amount is payable, with a copy of such notice to the Parent. On the sixth
business day after the delivery of such notice, the Escrow Agent shall sell such
number of Escrow Shares (up to the number of Escrow Shares then available in the
Escrow Account), subject to compliance with all applicable securities laws, as
is necessary to raise such amount, and shall be entitled to apply the proceeds
of such sale in satisfaction of such indemnification obligations of the
Indemnifying Stockholders; provided that if the Indemnification Representative
delivers to the Escrow Agent (with a copy to the Parent), within five business
days after delivery of such notice by the Indemnification Representative, a
written notice contesting the legitimacy or reasonableness of such amount, then
the Escrow Agent shall not sell Escrow Shares to raise the disputed portion of
such claimed amount except in accordance with the terms of clauses (i) or (ii)
of Section 3(a).

9.          Termination. This Agreement shall terminate upon the distribution by
the Escrow Agent of all of the Escrow Shares in accordance with this Agreement;
provided that the provisions of Sections 6 and 7 shall survive such termination.

10.         Notices. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) via a reputable
nationwide overnight courier service, in each case to the address set forth
below. Any such notice, instruction or communication shall be deemed to have
been delivered five business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one business day after it is
sent via a reputable nationwide overnight courier service.

If to the Parent:

Dynastar Holdings, Inc.

1311 Herr Lane, Suite 205

Louisville, KY 40222

Attn: John S. Henderson IV, CEO

Facsimile: _______________

with a copy to (which shall not constitute notice hereunder):

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn: Adam S. Gottbetter, Esq.

Facsimile: 212.400.6901

If to the Indemnification Representative:

John S. Henderson IV

1311 Herr Lane, Suite 205

Louisville, KY 40222

Facsimile: _______________ 

5

 



If to the Escrow Agent:

Gottbetter & Partners, LLP

488 Madison Avenue, 12th Floor

New York, NY 10022

Attn:  Adam S. Gottbetter, Esq.

Facsimile:  212.400.6901

Any party may give any notice, instruction or communication in connection with
this Agreement using any other means (including personal delivery, telecopy or
ordinary mail), but no such notice, instruction or communication shall be deemed
to have been delivered unless and until it is actually received by the party to
whom it was sent. Any party may change the address to which notices,
instructions or communications are to be delivered by giving the other parties
to this Agreement notice thereof in the manner set forth in this Section 10.

11.         Successor Escrow Agent. In the event the Escrow Agent becomes
unavailable or unwilling to continue in its capacity herewith, the Escrow Agent
may resign and be discharged from its duties or obligations hereunder by
delivering a resignation to the parties to this Escrow Agreement, not less than
60 days prior to the date when such resignation shall take effect. The Parent
may appoint a successor Escrow Agent without the consent of the Indemnification
Representative and may appoint any other successor Escrow Agent with the consent
of the Indemnification Representative, which shall not be unreasonably withheld.
If, within such notice period, the Parent provides to the Escrow Agent written
instructions with respect to the appointment of a successor Escrow Agent and
directions for the transfer of any Escrow Shares then held by the Escrow Agent
to such successor, the Escrow Agent shall act in accordance with such
instructions and promptly transfer such Escrow Shares to such designated
successor. If no successor Escrow Agent is named as provided in this Section 11
prior to the date on which the resignation of the Escrow Agent is to properly
take effect, the Escrow Agent may apply to a court of competent jurisdiction for
appointment of a successor Escrow Agent.

12.         General.

(a)         Governing Law; Assigns. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York without
regard to conflict-of-law principles and shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.

(b)         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

(c)         Entire Agreement. Except for those provisions of the Merger
Agreement referenced herein, this Agreement constitutes the entire understanding
and agreement of the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements or understandings, written or
oral, between the parties with respect to the subject matter hereof.

6

 



(d)         Waivers. No waiver by any party hereto of any condition or of any
breach of any provision of this Agreement shall be effective unless in writing.
No waiver by any party of any such condition or breach, in any one instance,
shall be deemed to be a further or continuing waiver of any such condition or
breach or a waiver of any other condition or breach of any other provision
contained herein.

(e)         Amendment. This Agreement may be amended only with the written
consent of the Parent, the Escrow Agent and the Indemnification Representative.

(f)         Consent to Jurisdiction and Service. The parties hereby absolutely
and irrevocably consent and submit to the jurisdiction of the courts in the
State of New York and of any Federal court located in the State of New York in
connection with any actions or proceedings brought against any party hereto by
the Escrow Agent arising out of or relating to this Escrow Agreement. In any
such action or proceeding, the parties hereby absolutely and irrevocably waive
personal service of any summons, complaint, declaration or other process and
hereby absolutely and irrevocably agree that the service thereof may be made by
certified or registered first-class mail directed to such party, at their
respective addresses in accordance with Section 10 hereof. 

[signature page follows]

7

 



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

  DYNASTAR HOLDINGS, INC.           By: /s/ Kenneth Spiegeland     Name: 
Kenneth Spiegeland     Title:  Chief Executive Officer             /s/ John S.
Henderson IV    

John S. Henderson IV, Individually and as

Indemnification

  Representative           GOTTBETTER & PARTNERS, LLP             By: /s/ Adam
S. Gottbetter     Name:  Adam S. Gottbetter     Title:  Managing Partner  



 

 

ATTACHMENT A

Name  Escrow
Shares   Address                            Dr. Wilfred Lee Alcorn   6,250   
2222 Highway 130 East   Shelbyville    IN    37160    Roger D. Weaver & Cathy A.
Reed   6,250    1109 Richmond Ave.   Lubbock    TX    73424    Michael Panster  
6,250    21728 Fall River Drive   Boca Raton    FL    33428    David Perlmutter
& Sima Haya Perlmutter   6,250    12780 Miller Avenue   Saratoga    CA    95070 
  Arthur Judelsohn   6,250    1900 Rand Building   Buffalo    NY    14203   
Michael Lichtenstein   12,500    1200 Federal Highway, Suite 200   Boca Raton  
 FL    33432    Todd A. Prins   12,500    4940 Broadway, Suite 108   San
Antonio    TX    78209    Andrew Revocable Trust (William V. Andrew, Trustee)  
12,500    4189 West Milky Way, Unit #3   Chandler    AZ    85226    Jerry A.
Hickson   18,750    403 Hazeltine Drive   Austin    TX    78734    Michael
Splain & Donna Splain   18,750    1559 Rubino Court   Pleasanton    CA    94566 
  Jose Oleszcouski   25,000    Prolongacion Cipreces 100, Colonia Aplacion
Juvica   Queretavo Qvo    Mexico    76100    Harold L. Kaplan   31,250    823
Kimballwood Lane   Highland Park    IL    60035    Jeff Weintraub   43,750   
2500 South Ocean Blvd., Apt. 103   Boca Raton    FL    33432    Edward F.
Feighan   62,500    845 No. High Street   Columbus    OH    43215    Scott K.
Dunlop   3,600    93 Branch Street   Medford    NJ    08055    Paul Berger  
12,500    100 Chestnut Drive   Roslyn    NY    11576    Gerald F. Heupel   6,250
   2111 Apple Tree Lane   Silver Springs    MD    20905    John S. Henderson IV
  225,000    2941 Long Creek Way   Louisville    KY    40223    David Duggins  
225,000    7005 New Bern Court   Prospect    KY    40059    Alpharion, LLC  
50,000    9300 Shelbyville Road, 10th Floor   Louisville    KY    40222   
Robert R. Mohr   2,500    2641 Whittier Avenue   Louisville    KY    40205     
                       Escrow Shares (5%)   793,600                      



 

